Case 9:18-cv-81004-RKA Document 68 Entered on FLSD Docket 07/05/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

   MELANIE DAVIS, on behalf of herself and               Civil Case No.: 18-cv-81004-RKA
   all others similarly situated,
                                                         Judge: Hon. Roy K Altman
                             Plaintiff,                  Magistrate Judge: Hon. Dave Lee Brannon
   v.

   POST UNIVERSITY, INC.,

                             Defendant.



  PLAINTIFF MELANIE DAVIS’ MOTION FOR CLASS CERTIFICATION PURSUANT
                        TO FED R. CIV. P. 23(b)(3).

            Plaintiff Melanie Davis (“Plaintiff”) hereby moves to certify the following class pursuant

  to Federal Rule of Civil Procedure 23(b)(3):

            From July 30, 2014 through July 30, 2018, all persons within the United States who,
            on their residential or cellular telephone number, received more than one telephone
            call from Defendant in a 12-month period, while the entry or file in Defendant’s
            CRM system associated with that person was marked as, flagged as, or considered
            a “Rejected Lead” or “Opportunity Lost”.

  (“Class”).

            In support of this Motion, Plaintiff states as follows:

        1. Plaintiff alleges on behalf of herself and all others similarly situated a claim for violations

  of the Telephone Consumer Protection Act, 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d),

  stemming from Defendant’s practice of making telemarketing calls to Plaintiff and Class members

  despite not having the required policies, procedures, and training in place to document and honor

  “do-not-call” requests.

        2. Plaintiff believes that the Class is ripe for certification.
Case 9:18-cv-81004-RKA Document 68 Entered on FLSD Docket 07/05/2019 Page 2 of 3



     3. As more fully set forth in the accompanying memorandum, the proposed Class is

  sufficiently numerous; there are common questions of law or fact and those common questions

  predominate over individual issues; Plaintiff’s claims are typical, she is an adequate representative,

  and has retained counsel capable of representing the Class; a Class action is the superior method

  of resolving the claims at issue; and the Class is ascertainable.



   Dated: July 5, 2019                                  s/ Bradford R. Sohn_________
                                                        Bradford R. Sohn
                                                        Fla. Bar. No. 98788
                                                        THE BRAD SOHN LAW FIRM PLLC
                                                        2600 South Douglas Rd, Suite 1007
                                                        Coral Gables, Florida 33134
                                                        Tel: 786.708.9750
                                                        Fax: 305.397.0650
                                                        brad@sohn.com

                                                        s/ Jeremy M. Glapion_________
                                                        Jeremy M. Glapion
                                                        THE GLAPION LAW FIRM, LLC
                                                        1704 Maxwell Drive
                                                        Wall, New Jersey 07719
                                                        Tel: 732.455.9737
                                                        Fax: 732.709.5150
                                                        jmg@glapionlaw.com
                                                        (Pro Hac Vice)




                                                    1
Case 9:18-cv-81004-RKA Document 68 Entered on FLSD Docket 07/05/2019 Page 3 of 3



                                CERTIFICATE OF SERVICE

          I hereby certify that on July 5, 2019, I filed the foregoing Motion and accompanying
  memorandum and exhibits through the Court’s electronic filing system and thereby served all
  filing users, including Defendant’s counsel of record.


   Dated: July 5, 2019                           s/ Bradford R. Sohn_________
                                                 Bradford R. Sohn
                                                 Fla. Bar. No. 98788
                                                 THE BRAD SOHN LAW FIRM PLLC
                                                 2600 South Douglas Rd, Suite 1007
                                                 Coral Gables, Florida 33134
                                                 Tel: 786.708.9750
                                                 Fax: 305.397.0650
                                                 brad@sohn.com

                                                 s/ Jeremy M. Glapion_________
                                                 Jeremy M. Glapion
                                                 THE GLAPION LAW FIRM, LLC
                                                 1704 Maxwell Drive
                                                 Wall, New Jersey 07719
                                                 Tel: 732.455.9737
                                                 Fax: 732.709.5150
                                                 jmg@glapionlaw.com
                                                 (Pro Hac Vice)
